DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
YThe present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2020 has been entered.

Status of Claims
Claims 9-10 have been added. Claims 1-2 and 4-7 are amended. Claims 1-10 are pending. 

Response to Arguments
Applicant’s amendments regarding Examiner's rejections under 35 USC 112 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been considered and accepted. These rejections are accordingly withdrawn.
Applicant’s arguments with respect to Examiner's rejections under 35 103 have been considered but are not persuasive. Therefore, these rejections are maintained.
claim 1, Applicant asserts that the cited prior art does not teach the language of the claims because Jeon does not teach, "determine, based on determining that there is the collision possibility, whether the oncoming vehicle enters inside a path of the host vehicle; and suppress execution of a collision avoidance control based on determining that the oncoming vehicle enters inside the path of the host vehicle" (Remarks at pg. 8). Examiner, however, respectfully disagrees as the combination of Jeon and Okita teaches the limitations of the claim.
 For example, Fig. 13 Jeon clearly illustrates determining a risk of collision between the host vehicle 1 and the target vehicle 2 by determining a turning radius (R, Rmin) of vehicle 1, estimating a time to collision (TTCY), a time to collision avoidance (TTCAY), and a cross time (t1) when vehicle 1 is predicted to cross the path of vehicle 2 (see e.g. at least Fig. 13, step 420 and related text). 
Furthermore, Okita teaches suppress execution of a collision avoidance control based on determining that the oncoming obstacle is inside the path of the host vehicle (see e.g. at least p. 66, 75, Fig. 7, step S36, and related text, reciting "that there is no probability that an own vehicle will collide with the obstacle and the collision judgment is cancelled.").

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon US 2018/0144635 A1) in view of Okita (US 2010/0030426 A1).

Regarding claim 1, Jeon discloses a collision avoidance device of a host vehicle, the collision avoidance device comprising an electronic control unit (ECU) (see e.g. at least Abstract, Fig. 4, and related text) configured to:
determine that there is a collision possibility between the host vehicle and an oncoming vehicle (see e.g. at least Abstract, p. 8-10, 20, 158-161, 164-165, 168-173, Fig. 5-8, 11-13, and related text, determining a risk of collision between a host vehicle 1 and target vehicle 2 by determining a turning radius (R, Rmin) of vehicle 1, estimating a time to collision (TTCY), a time to collision avoidance (TTCAY), and a cross time (t1) when vehicle 1 is predicted to cross the path of vehicle 2, and determining a risk of collision when the cross time (t1) is equal to or more than the estimated time to collision (TTCY) and equal to or less than the estimated time to collision avoidance (TTCAY)); 
determine, based on determining that there is the collision possibility, whether the oncoming vehicle enters inside a path of the host vehicle (id.); and

wherein the ECU does not execute the collision avoidance warning control, based on determining that the oncoming vehicle enters inside the path of the host vehicle (id., transmitting the signal upon determining that the cross time (t1) is 1) equal to or more than the estimated time to collision (TTCY), but not transmitting the signal when the cross time (t1) is greater than the estimated time to collision avoidance (TTCAY)).
Additionally, Okita teaches limitations not expressly disclosed by Jeon including namely: suppress execution of a collision avoidance control based on determining that an oncoming obstacle enters inside a path of a host vehicle (see e.g. p. 66, 74-77, Fig. 7, and related text, reciting "that there is no probability that an own vehicle will collide with the obstacle and the collision judgment is cancelled.").
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Jeon by configuring the ECU to suppress execution of a collision avoidance control based on determining that the oncoming vehicle enters inside the path of a host vehicle as taught by the combination of Jeon and Okita in order to enhance vehicle safety by performing automatic control for avoiding a collision as quickly as possible, while maintaining traveling stability and driving experience by preventing wasteful collision avoidance control such that a driver can be prevented from feeling a sense of discomfort against the driver's steering operation (Okita: p. 3, 5, 60, 75).

Regarding claim 2, Modified Jeon discloses a collision avoidance device of a host vehicle, the collision avoidance device comprising an electronic control unit (ECU) (see e.g. at least Abstract, Fig. 4, and related text) configured to:
determine that there is a first collision possibility between the host vehicle turning and an oncoming vehicle based on a first determination condition (see e.g. at least Abstract, p. 8-10, 20, 158-161, 164-165, 168-173, Fig. 5-8, 11-13, and related text, determine, based on determining a risk of collision between a host vehicle 1 and target vehicle 2 by determining a turning radius (R, Rmin) of vehicle 1, estimating a time to collision (TTCY), a time to collision avoidance (TTCAY), and a cross time (t1) when vehicle 1 is predicted to cross the path of vehicle 2, and determining a risk of collision when the cross time (t1) is equal to or more than the estimated time to collision (TTCY) and equal to or less than the estimated time to collision avoidance (TTCAY));
determine, based on determining that there is the first collision possibility that the oncoming vehicle enters inside a path of the host vehicle (id.);
determine whether there is a second collision possibility between the host vehicle and the oncoming vehicle based on a second determination condition, based on determining that the oncoming vehicle enters inside the path of the host vehicle (id.); and
Additionally, Okita teaches limitations not expressly disclosed by Jeon including namely: suppress execution of a collision avoidance control based on determining that there is not a second collision possibility between the host vehicle and an oncoming obstacle (see e.g. p. 66, 74-77, Fig. 7, and related text, reciting "that there is no 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Jeon by configuring the ECU to suppress execution of a collision avoidance control based on determining that there is not the second collision possibility between the host vehicle and the oncoming vehicle as taught by the combination of Jeon and Okita in order to enhance vehicle safety by performing automatic control for avoiding a collision as quickly as possible, while maintaining traveling stability and driving experience by preventing wasteful collision avoidance control such that a driver can be prevented from feeling a sense of discomfort against the driver's steering operation (Okita: p. 3, 5, 60, 75).
 
Regarding claim 3, Modified Jeon teaches that the ECU is configured to:
determine that there is the first collision possibility between the host vehicle and the oncoming vehicle based on the first determination condition, based on a first time to collision between the host vehicle and the oncoming vehicle less than a first threshold (Jeon: see e.g. at least Abstract, p. 8-10, 20, 158-161, 164-165, 168-173, Fig. 5-8, 11-13, and related text); and	determine that there is the second collision possibility between the host vehicle and the oncoming vehicle based on the second determination condition, based on a second time to collision between the host vehicle and the oncoming vehicle being less than a second threshold that is less than the first threshold (Jeon: see e.g. at least Abstract, p. 8-10, 20, 158-161, 164-165, 168-173, Fig. 5-8, 11-13, and related text).

Regarding claim 4, Jeon discloses a collision avoidance device of a host vehicle, the collision avoidance device comprising an electronic control unit (see e.g. at least Abstract, Fig. 4, and related text) configured to:
determine that an oncoming vehicle enters inside a path of a host vehicle (see e.g. at least Abstract, p. 8-10, 20, 158-161, 164-165, 168-173, Fig. 5-8, 11-13, and related text, determining a risk of collision between a host vehicle 1 and target vehicle 2 by determining a turning radius (R, Rmin) of vehicle 1, estimating a time to collision (TTCY), a time to collision avoidance (TTCAY), and a cross time (t1) when vehicle 1 is predicted to cross the path of vehicle 2, and determining a risk of collision when the cross time (t1) is equal to or more than the estimated time to collision (TTCY) and equal to or less than the estimated time to collision avoidance (TTCAY)); and
determine whether there is a collision possibility between the host vehicle and the oncoming vehicle, based on determining that the oncoming vehicle enters inside the path of the host vehicle (id.); and
Additionally, Okita teaches limitations not expressly disclosed by Jeon including namely suppressing execution of a collision avoidance control based on determining that there is no collision possibility (see e.g. p. 66, 74-77, Fig. 7, and related text, reciting "that there is no probability that an own vehicle will collide with the obstacle and the collision judgment is cancelled.").
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Jeon by configuring the ECU to suppress execution of a collision avoidance control based on determining that there is no collision 

Regarding claim 5, Modified Jeon teaches that the ECU does not execute the collision avoidance control after determining that the oncoming vehicle enters inside the path of the host vehicle until the ECU determines that there is the collision possibility (Jeon: see e.g. at least Abstract, p. 8-10, 20, 158-161, 164-165, 168-173, Fig. 5-8, 11-13, and related text; Okita: see e.g. at least Abstract, p. 33, 44, 66, 74-77, Fig. 1, 2, 5, 7, and related text).

Regarding claim 6, Modified Jeon teaches that the ECU, when determining whether there is the collision possibility is configured to:
determine whether there is a first collision possibility between the host vehicle and the oncoming vehicle based on a first determination condition, based on determining that the oncoming vehicle does not enter inside the path of the host vehicle (Jeon: see e.g. at least Abstract, p. 8-10, 20, 158-161, 164-165, 168-173, Fig. 5-8, 11-13, and related text); and
determine whether there is a second collision possibility between the host vehicle and the oncoming vehicle based on a second determination condition, based on 

Regarding claim 7, Modified Jeon teaches that the ECU, when determining whether there is the collision possibility, is configured to:
determine that there is a first collision possibility between the host vehicle and the oncoming vehicle based on a first a time to collision or a first inter-vehicle time between the host vehicle and the oncoming vehicle being less than a first threshold, based on determining that the oncoming vehicle does not enter inside the path of the host vehicle (Jeon: see e.g. at least Abstract, p. 8-10, 20, 158-161, 164-165, 168-173, Fig. 5-8, 11-13, and related text), and
determine that there is a second collision possibility between the host vehicle and the oncoming vehicle based on a second time to collision or a second inter-vehicle time between the host vehicle and the oncoming vehicle being less than a second threshold that is less than the first threshold based on determining that the oncoming vehicle enters inside the path of the host vehicle (Jeon: id.).

Regarding claim 8 Modified Jeon teaches that the first determination condition is a case where a first time to collision or a first inter-vehicle time between the host vehicle and the oncoming vehicle is less than a first threshold (Jeon: see e.g. at least Abstract, p. 8-10, 20, 158-161, 164-165, 168-173, Fig. 5-8, 11-13, and related text); and	the second determination condition is a case where a second time to collision or 

Regarding claim 9 Modified Jeon teaches that the ECU is further configured to: determine a lateral distance between the host vehicle and the oncoming vehicle (Jeon: e.g. at least distance y, see e.g. at least p. 91, Fig. 5-8, and related text); 
determine a longitudinal distance between the host vehicle and the oncoming vehicle (Okita: e.g. at least Ra, see e.g. at least Fig. 4, 8, and related text); 
determine a turning radius of the path of the host vehicle (Jeon: e.g. at least R, Rmin, see e.g. at least Fig. 5-8, and related text; see also e.g. at least Okita: Fig. 4, 8, and related text);
determine an oncoming vehicle distance, based on the lateral distance, the longitudinal distance, and the turning radius of the path (Jeon: id.; Okita: id.); and 
determine whether the oncoming vehicle enters inside the path of the host vehicle, based on the oncoming vehicle distance, the turning radius of the path, and a predetermined value (Jeon: see e.g. at least Abstract, p. 8-10, 20, 158-161, 164-165, 168-173, Fig. 5-8, 11-13, and related text, determining a risk of collision between a host vehicle 1 and target vehicle 2 by determining a turning radius (R, Rmin) of vehicle 1, estimating a time to collision (TTCY), a time to collision avoidance (TTCAY), and a cross time (t1) when vehicle 1 is predicted to cross the path of vehicle 2, and determining a risk of collision when the cross time (t1) is equal to or more than the estimated time to collision (TTCY) and equal to or less than the estimated time to collision avoidance (TTCAY)).

Regarding claim 10 Modified Jeon teaches that the ECU is further configured to: execute the collision avoidance control based on determining that the oncoming vehicle does not enter inside the turning circle of the host vehicle (Jeon: see e.g. at least Abstract, p. 8-10, 20, 158-161, 164-165, 168-173, Fig. 5-8, 11-13, and related text).

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571)270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.